BaRKes, J.
The plaintiff brings this action to recover damages for a personal injury alleged to have been sustained in an employment which was dangerous to life or limb. He was fifteen years and seven months of age when injured, and bases his right of action on the proposition that he was put to work on the machine on which he was hurt, in violation of sub. 2, sec. 1728a., Stats. 1911, the material part of which reads as follows:
“No child under the age of sixteen years shall be employed, required, suffered or permitted to work at ... or in operating or assisting in operating or taking material from any circular or band saw, or any crosscut saw or slasher or other cutting or pressing machine, from which material is taken from behind, ... or in any other employment dangerous to life or limb. ...”
The defendant’s contention was that the plaintiff was not put to work on the machine in question, but that he was experimenting on it with a small piece of candy for his own amusement, without the knowledge and consent of the defendant, after he had finished up the work that had been assigned to him.
The jury found all the issues in favor of the plaintiff, and the defendant contends (1) that the only evidence to sustain the answers of the jury to the first and second questions was manifestly and obviously perjured testimony; (2) that the court should say as a matter of law that in any event the employment was not dangerous to life or limb within the meaning of the statute; (3) that the third question in the special verdict was not properly framed; and (4:) that the court erred *345in refusing to give a requested instruction to the jury under the third question in the special verdict.
1. It is difficult to escape the conclusion that in some particulars the plaintiff testified to things which he must have known were false. His testimony to the effect that he operated the machine for a substantial period of time is, however, corroborated by three other witnesses, one at least of whom was not impeached. The jury believed these witnesses and the trial court permitted the verdict to stand, and this court under well established rules will not disturb it.
It is the opinion of this court that the machine in question answered all the calls of the statute. The rolls were power driven and were used for pressing out material that was fed in at the front end and the material pressed was taken from behind the machine. The very purpose of this machine was to press out layers of caramel to a certain thickness. It was a pressing machine in fact, no matter what it was called, and it is this class of machines which the statute was evidently designed to reach. Under our statute law it is not a safe proposition to work minors under the age of sixteen years around machinery. Holding as a matter of law that the defendant had no right to put the plaintiff at work on the machine in question, the second, third, and fourth assignments of error become immaterial and drop out of the case.
By the Court. — Judgment affirmed.